Citation Nr: 1202242	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-31 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee (hereinafter a right knee disorder).

2.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the left knee (hereinafter a left knee disorder).


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from January 1995 to October 1998. 

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which established 10 percent ratings for the appellant's service-connected knee disabilities, effective from May 23, 2007.  The service member appealed, contending that higher ratings were warranted.  He did not disagree with the effective date for the assignment of these increased ratings.

In May 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical evidence.  The claim has since been returned to the Board for review. 

Upon reviewing the development that has occurred since May 2011, the Board finds there has been substantial compliance with the Board's remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC contacted the appellant and sought to obtain additional information with respect to any treatment the appellant had received for his two disabilities.  Moreover, the AMC scheduled the appellant for an orthopedic examination of the knees; that exam was performed in June 2011, the results of which have been included in the claims folder.  The AMC reviewed the record and subsequently the AMC issued a Supplemental Statement of the Case after reviewing the results of the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its May 2011 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The Board will therefore proceed with its appellate review of the appellant's claim. 


FINDINGS OF FACT

1.  The appellant's right knee joint has not been diagnosed by x-ray films as having arthritis. 

2.  The appellant's right knee disability produces slight to slightly mild restrictions in the range of motion of the knee along with pain and discomfort.

3.  The appellant's left knee joint has not been diagnosed by x-ray films as having arthritis. 

4.  The appellant's left knee disability produces slight to slightly mild restrictions in the range of motion of the knee along with pain and discomfort.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Codes 5010, 5019, 5257, 5260, 5261 (2011).  

2.  The criteria for an evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Codes 5010, 5019, 5257, 5260, 5261 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The United States Court of Appeals for Veterans Claims, hereinafter the Court, further held, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that to satisfy the first Quartuccio element for increased ratings claims, that section 5103(a) compliant notice must meet a four part test.  However, the US Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant tailored and "daily life" notice elements.  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The record reflects that the appellant has been informed of the evidence he was to provide to VA and which evidence VA would attempt to obtain on his behalf.  In this regard, the VA sent the appellant notice of the VCAA, which spelled out the requirements of the VCAA and what the VA would do to assist the appellant.  The VA informed the appellant that it would request records and other evidence, but that it was the appellant's responsibility to ensure that the VA received the records.  The appellant was told that he should inform the VA of any additional records or evidence necessary for his increased rating claims.  

VA also fulfilled its duty to assist.  In this instance, VA obtained the appellant's available medical treatment records, including requesting any treatment records from the facilities the appellant had been treated, and those other records that the VA was made aware thereof.  Given the foregoing, the Board finds that the RO/AMC has substantially complied with the duty to procure the necessary medical and other records. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that over the course of this appeal, the appellant has undergone two examinations of his knees.  The first examination was accomplished in February 2008 and the second was performed in June 2011.  The results of those examinations have been included in the claims folder for review.  These reports involved a review of the claims folder, the appellant's available medical treatment records, and the results of any testing accomplished during those exams.  Therefore, the Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

Also, the appellant was given notice that the VA would help him obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered statements in support of his claim.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issues now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present appeal, the appellant was provided with Dingess-type notice via the original VCAA letter that was sent to him in November 2007.  Because this notice has been provided, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).

As indicated on the front page of this action, the appellant has come before the VA asking that his service-connected bilateral knee disabilities be assigned a higher rating.  The RO has assigned separate 10 percent disability ratings for each of his knee disabilities and he has appealed that rating, asking that a higher evaluation be assigned.  Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011). 

Both of the appellant's service-connected knee disabilities have been rated, by analogy, in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5019 (2011).  A note under this code states that a disability will be rated on limitation of motion of the affected part or as degenerative arthritis.  Reviewing 38 C.F.R. Part 5003 (2011) (degenerative arthritis), this code states that compensation may be awarded (1) when limitation of motion meets the schedular criteria for the joint(s) affected and is objectively confirmed, such as by swelling, muscle spasm, or satisfactory evidence of painful motion; (2) when objectively confirmed limitation of motion is not sufficient to warrant a compensable schedular evaluation, 10 percent is assigned for each major joint or minor joint group affected; (3) when there is no limitation of motion, 10 or 20 percent will be assigned depending on the degree of incapacity, if there is x-ray evidence of 2 or more major joints or minor joint groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995). 

38 C.F.R. § 4.59 (2011) notes that crepitation on flexion identifies diseased points of contact, and together with Diagnostic Code 5010 [5003] deems painful motion from x-ray documented arthritis to be limited motion, even without actually limited motion and even though motion is possible beyond where pain sets in, and warrants a minimum 10 percent rating for each joint affected. 

Limitation of motion of either knee may be rated pursuant to Diagnostic Codes 5260 or 5261, for limitation of flexion or extension of the leg.  38 C.F.R. Part 4 (2011).  Under Diagnostic Code 5260, a 10 percent evaluation applies where flexion is limited to 45 degrees.  A 20 percent evaluation requires flexion limited to 30 degrees, and a 30 percent evaluation requires flexion limited to 15 degrees.  Diagnostic Code 5261 provides for a 10 percent evaluation for extension limited to 10 degrees.  A 20 percent evaluation requires extension limited to 15 degrees, and a 30 percent evaluation requires extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation, and extension limited to 45 degrees warrants a 50 percent evaluation.  See 38 C.F.R. Part 4 (2011). 

It is possible for a veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a service-connected facial injury sought an increased rating, the veteran's disability was to be properly assigned compensable ratings under separate codes for disfigurement, tender and painful scars and muscle injury). 

VA's Office of General Counsel (GC) has determined that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The General Counsel thereafter concluded that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  In addition, a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59 (2011).  See VAOPGCPREC 9-98 (Multiple Ratings for Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 4.40, 4.45 and 4.59).  The Board is bound by this precedent opinion.  38 U.S.C.A. § 7104(c) (West 2002). 

Pursuant to Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, will warrant a 10 percent evaluation.  38 C.F.R. Part 4 (2011).  A 20 percent evaluation requires moderate impairment, and a 30 percent evaluation requires severe impairment.  Id. 

The VA Schedule for Rating Disabilities (Rating Schedule) provides that the range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II (2011). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic codes under which a veteran's disabilities are rated.  Therefore, the Board must consider the "functional loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 (2011).  Functional loss may occur as a result of weakness or pain on motion of the affected body part.  38 C.F.R. § 4.40 (2011).  The factors involved in evaluating, and rating, disabilities of the joints include:  weakness; fatigability; incoordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2011).  These factors do not specifically relate to muscle or nerve injuries independently of each other, but rather, refer to overall factors, which must be considered when rating the veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206 - 07 (1995). 

Because ankylosis, either favorable or unfavorable, of the left or right knee has not been documented or diagnosed, the diagnostic criteria found at 38 C.F.R. Part 4, Diagnostic Code 5256 (2011) are not for application. 

As previously reported, the appellant underwent examinations of both knees in February 2008 and again in June 2011.  With respect to the February 2008 examination report, prior to the exam, the appellant complained of pain and difficulty walking up and down stairs.  It was further reported that the right knee occasionally was swollen and that there was some popping or locking or stiffness on occasion.  The appellant also told the examiner that he was not incapacitated by the disabilities nor did he use braces on the knees for support.  

When examined, the examiner found the following:

	. . . His gait is normal and there is no limping.  Stance is normal.  He was able to bend and unlace his shoes and undress himself without any signs of pain during these activities. . . . The knee joints do not reveal any presence of swelling or effusion or redness or increased warmth on palpation.  There is crackling of the joints bilaterally, more on the right than on the left.  Mild pain on pressure over the patella, more on the right than the left.  There is no instability of patellofemoral joint and apprehension test is negative.  There is no pain on active full range of motion of the left knee.  Active flexion is 0 to 120 degrees.  Passive flexion is 0 to 135 degrees.  This was not associated with any pain.  There is no hyperextension in this knee.  After five flexions and extensions of the knee, repetitive movements did not cause an increase of pain in the left knee.  Repeat measurements did not show any changes in the range of motion of the left side.  The right side shows active flexion of 0 to 120 degrees.  Passive flexion was 0 to 140 degrees with pain at 120 degrees and flexion was up to 140 degrees and pain increased to 3 to 4/10. This was associated with a crackling noise on palpation and it is audible crackling at a distance.  There is no instability of the joint.  Medial and collateral ligaments are not having pain with movements.  Anterior and posterior cruciate ligaments are normal without any abnormal movement.  Lachman test is normal.  Posterior and anterior drawer tests were normal.  McMurray's test was normal bilaterally.  Examination after the repetitive movements five times done also on the right side shows the pain increased and there was no lack of endurance.  There was no fatigability.  There is no weakness.  There is no lack of coordination.  The sensory examination of the lower extremities bilaterally does not reveal any deficits.  Fine touch and pinpoint touch are normal.  There is no evidence of peripheral neuropathy. . . .

X-ray films of both knees failed to show any type of abnormalities including arthritis.  A diagnosis of decreased range of motion in both knees flexions with pain was given.  

The other examination report of record is dated June 2011.  The appellant reported, prior to the examination, that both knees produced pain and discomfort and that he had some difficulty walking up and down stairs.  When examined, the examiner reported that there was crepitus, tenderness, and a guarding of movement of both knees.  Instability was not found although the examiner did indicate that there was subpatellar tenderness in the right knee and subpatellar tenderness along with some dislocation/subluxation in the left knee.  Pain was demonstrated in both knees.  The range of motion measurements of the knees were:

Left knee flexion		0 to 92 degrees
Left knee extension		Normal
Right knee flexion		0 to 97 degrees
Right knee extension	Normal

Ankylosis of the joints was again not found or reported.  X-ray films of the right knee revealed joint effusion while the left knee was deemed to be normal.  Arthritis was not found on x-ray.  The final diagnoses were:  bilateral knee joint strain, chondromalacia of the left knee, and subpatellar joint effusion of the right knee.  The disabilities impact on occupational activities included decreased mobility, a lack of stamina, weakness, fatigue, and pain.  

There are no other medical reports in the claims folder that show either treatment for or complaints involving either knee.  

The most recent examination of the appellant's knees showed that out of a possible 140 degrees of flexion, the appellant was only able to flex to 92 degrees (left) and 97 degrees (right).  This is a difference of 48 degrees and 43 degrees respectively, or approximately one third of normal.  Extension was measured at zero degrees which is normal.  The same medical evidence noted instability, weakness, along with severe pain.  It was also indicated that the appellant does not undergo physical therapy for either the knee, he has not worn an appliance for stability and pain relief, and does not ingest prescription medications to relieve said pain. 

Taking an overall view of the range of motion measurements of the both knees, the evidence does, in fact, show some limitation of motion of the knees.  It has been reported that the restriction of flexion measures from 20 to 48 degrees, dependent upon pain.  Nevertheless, the appellant's limitation of motion alone does not warrant an evaluation in excess of 10 percent pursuant to 38 C.F.R. Part 4, Diagnostic Code 5261 (2011).  The appellant's extension of either knee has not been limited to 15 degrees.  His flexion of either knee has not been limited to 30 degrees.  Such a limitation would qualify the appellant for a 20 percent disability evaluation pursuant to 38 C.F.R. Part 4, Diagnostic Code 5260 (2011).  With regard to any instability of the knee, it has been reported, by the appellant, over the years but when examined, instability has not been found.  Moreover, during the course of this action, no instability or laxity of either knee has been detected.  Additionally, there is no showing of ankylosis or dislocated cartilage with episodes of locking.  In effect, the criteria for a rating in excess of a 10 percent rating for either right or left knee instability have also not been met. 

X-ray films do show evidence of degenerative changes.  The appellant does have some limitation of motion of both knee joints due to pain.  However, there is no evidence suggestive that the right or left knee incapacitates the appellant.  While he does suffer some limitation, there is no indication that he is unable to perform daily chores or activities or work.  There is no government or private medical evidence suggesting that the appellant suffers from occasional incapacitating exacerbations of the right or left knee.  Therefore, a disability evaluation in excess of 10 percent under 38 C.F.R. Part 4, Diagnostic Codes 5010 and 5260 (2011), for the right and left knees, is not warranted. 

In other words, it is the conclusion of the Board that the appellant's overall level of functional impairment taken into consideration with the medical evidence in this case preponderates against finding that limitation of motion warrants more than the current compensable evaluations.  There is no showing of ankylosis or dislocated cartilage with episodes of locking.  In effect, the criteria for a rating in excess of a 10 percent rating for disabilities of the right and left knee are not met under any pertinent Diagnostic Code.  The evidence is not so balanced that there is any doubt on this point that could be resolved in the appellant's favor.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010). 

The Board further finds no basis for assignment of separate ratings for separate periods during the appeal period, as it finds that the appellant's service-connected knee disabilities have not significantly changed during the appeal period.  See Fenderson, supra. 

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right and left knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the appellant's right knee and left knee with the established criteria found in the rating schedule for arthritis and/or knee disabilities shows that the rating criteria reasonably describes the appellant's disability level and symptomatology; as discussed above, the rating criteria considers loss of motion as well as pain on motion. 

The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant has required frequent hospitalizations for either knee disability.  Indeed, it does not appear from the record that he has been hospitalized at all for either condition.  Additionally, there is not shown to be evidence of marked interference with employment solely due to the disability of either knee.  There is nothing in the record which suggests that the right or left knee disability itself markedly impacted his ability to perform a job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that these service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].



	(CONTINUED ON NEXT PAGE)


The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the left knee is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


